DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 10, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US 2011/0268566 A1), hereinafter Ferrer, in view of Rajendran (“Gas turbine coatings-An overview”), both originally of record in the non-final rejection dated October 1, 2019.

Regarding claims 1, 2, 5-7, 10, 11, and 15-18, Ferrer teaches a compressor housing (10) of titanium and steel (liner coating) layers (steel and titanium are different materials) opposite a rotating compressor blade in an ring shape ([0028]; [0062]; FIG. 4) where the steel and titanium alloy are thermally compatible with similar expansion coefficients ([0026]), Nickel is a common metal in titanium alloys and in stainless steel compositions, with compatibility with steel and titanium; further this is a third material different from both titanium and steel) where the Inconel layer may be 1 to 2 mm across the length L ([0068]; FIG. 1; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03; product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself, thus “applied to” is provides no patentable distinction, MPEP 2113), and the diffusion barrier is applied over the titanium-based compressor case along the interface ([0028]-[0029]; FIG. 1; Claim 17; FIG. 2A 11’ and 12’; Figure 2A shows 12’ has an inner surface and an interface with ’11; product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself, thus “is applied” in claim 16 provides no patentable distinction, MPEP 2113) opposite the rotating blade ([0028]; FIG. 1).  Ferrer does not teach wherein the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner, nor the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate, nor the diffusion barrier is selected from the group consisting of Cr, Nb, V alone and in combinations thereof, nor the barrier is a thickness of about 0.002-0.010 inches.
Rajendran in the similar field of endeavor of coatings of gas turbine components (Abstract) teaches wherein the diffusion barrier is Cr (Pg. 363 Section 7 [5]) with a thickness of about 0.002-0.010 inches (Pg. 360 Section 5 [4]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ferrer to incorporate wherein the diffusion barrier is Cr with a thickness of about 0.002-0.010 inches teachings of Rajendran.  The motivation for doing so 
Further regarding “the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner“ and “the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate”, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Ferrer in view of Rajendran teaches the limitations of claims 1-3, 5-7, 10, 11, 13, and 15-18 to the structure and composition of the component and case that is substantially similar to that claimed, and described in paragraph [0021] of the instant application.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product (MPEP 2112), including “the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner“ and “the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate.”

Regarding claims 4, 14 and 19, Ferrer in view of Rajendran teaches each of the limitations of claims 1-3, 5-7, 10, 11, 13, and 15-18 as discussed above, and Ferrer further teaches the ring is created such that there are no fragile zones between the titanium alloy and steel during thermal treatments and thermomechanical cycles ([0015]; spalling is the breaking off fragments, which will not happen without fragile phases).
Further regarding stresses introduced into the component/compressor case as a result of differential thermal expansion between the liner and the titanium-based substrate/compressor case do not cause spalling of the liner from the substrate and the liner does not spall from the titanium substrate after temperature cycling, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Ferrer in view of Rajendran teaches the limitations of claims 1-3, 5-7, 10, 11, 13, and 15-18 to the structure and composition of the component and case that is substantially similar to that claimed, and described in paragraph [0021] of the instant application.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product (MPEP 2112), including lack of spalling between the liner and substrate/case.

Regarding claim 20, Ferrer in view of Rajendran teaches each limitation of claim 10 as discussed above.  Ferrer does not specifically teach the non-reactive diffusion barrier prevents the formation of low melting point phases between the titanium-based compressor case and the In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product (MPEP 2112).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer, in view of Moridi et al. (“Cold spray coating: review of material systems and future perspectives”), hereinafter Moridi, originally of record from the non-final rejection dated October 1, 2019, further in view of Rajendran.

Regarding claim 8, Ferrer teaches a compressor housing of titanium and steel (liner coating) layers (steel and titanium are different materials) opposite a rotating compressor blade ([0028]) where the steel and titanium alloy are thermally compatible with similar expansion coefficients ([0026]), specifically preform 11’ of titanium alloy Ti 6.4, preform 12’ of Inconel 909 steel, and film 13’ of anti-diffusion material based on Ni, and the anti-diffusion film 13’ is shown between 11’ and 12’, as a second layer (FIG. 2 and [0049]-[0054]; Nickel is a common metal in titanium alloys and in stainless steel compositions, with compatibility with steel and titanium; further this is a third material different from both titanium and steel).  Ferrer does not teach formed by a method comprising providing a substrate; applying diffusion barrier as particles of powder…using a cold spray process, wherein the powder comprising the diffusion barrier is titanium-based substrate by a carrier gas at a velocity sufficient to deform the particles on contact with the titanium-based substrate; and then applying a layer of material forming a liner as particles of powder…using a cold spray process, wherein the powder comprising the layer of material is accelerated by a carrier gas toward the applied diffusion barrier at a velocity sufficient to at least substantially deform the particles on contact with the diffusion barrier, nor wherein the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner, nor the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate
Moridi, in the similar field of endeavor of coatings on substrates (Abstract Lns. 1-2) including thermal barrier coatings (Pg. 372 Left column [2]), teaches accelerating solid powders toward a substrate through a cold spray process to deposit metals and the particles endure plastic deformation and adhere to the substrate when accelerated past an impact velocity threshold (Abstract) applicable powders include nickel and stainless steel (Pg. 371 Right column [4]), and the process may be repeated to form an interlayer metal-metal structure (Pg. 374 Right column [3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferrer to incorporate accelerating solid powders toward a substrate through a cold spray process to deposit metals and the particles endure plastic deformation and adhere to the substrate when accelerated past an impact velocity threshold applicable powders include nickel and stainless steel, and the process may be repeated to form an interlayer metal-metal structure teachings of Moridi.  The motivation for doing so would have been to use the cold spray technology for new material applications of metal composites and thereby reduce material consumption (Pg. 371 Left column [2]).
Claim 8 is also addressed as by Ferrer and product-by-process claims are limited by and defined by the process; however, the determination of patentability is based on the product applied to” is given no patentable weight, MPEP 2113.  In order to expedite compact prosecution, the product by process aspects have been addressed in this 103 rejection.
Rajendran in the similar field of endeavor of coatings of gas turbine components (Abstract) teaches wherein the diffusion barrier is Cr (Pg. 363 Section 7 [5]) with a thickness of about 0.002-0.010 inches (Pg. 360 Section 5 [4]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ferrer to incorporate wherein the diffusion barrier is Cr with a thickness of about 0.002-0.010 inches teachings of Rajendran.  The motivation for doing so have been to form an inter diffusion zone (Pg. 363 Section 7 [5]) to protect against hot corrosion and oxidation up to 900 degrees Celsius (Pg. 364 Lns. 1-2) and a sufficient bond coat and thereby protect the metallic substrate from hot gases and their attack upon it and to improve adhesion (Pg. 365 Section 8 [1]).
Further regarding “the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner“ and “the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate”, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Ferrer in view of Moridi, further in view of Rajendran teaches the structure and composition of the component as discussed above (as described in the instant application 
Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product (MPEP 2112), including “the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner“ and “the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate.”

10.	Regarding claim 9, Ferrer in view of Moridi, further in view of Rajendran, teaches each of the limitations of claim 8 as discussed above.  Ferrer does not teach wherein: the carrier gas is a non-reactive gas selected from the group consisting of nitrogen and inert gases.
Moridi, in the same field of endeavor, teaches wherein: the carrier gas is a non-reactive gas of nitrogen (Pg. 370 Left column [1]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ferrer to incorporate wherein: the carrier gas is a non-reactive gas of nitrogen teachings of Moridi.  The motivation for doing so would have been to utilize a lower weight gas and thereby generate the required velocity for HCPS (high pressure cold spray) (Pg. 370 Left column [1]).

Response to Arguments
The affidavit under 37 CFR 1.132 filed February 28, 2022 is insufficient to overcome the rejection of claims 1, 2, 4-11 and 14-20 based upon 35 U.S.C. 103 as set forth in the last Office action because: the affidavit is devoted to explaining why the prior art of Ferrer is not obvious to modify to incorporate the Cr and thickness taught by Rajendran (#3).  The information disclosed in the affidavit is appreciated, however, it is not persuasive for the following reasons.  It focuses on the combination of materials taught in Ferrer, and why that forms a eutectic phase. This is not persuasive to evidence of non-obviousness of the claims taught, which are rejected as obvious over Ferrer in view of Rajendran (emphasis added), the diffusion material of Ferrer (which in combination with the substrate is argued against by applicant in the affidavit), is not relied upon in the current or most recent rejections; therefore these arguments are not commensurate in scope with the prior art relied upon. The evidence provided is against a combination of materials not presently cited by applicant (which is not persuasive).  Further, the rationale to combine provided by the Examiner in the Final Rejection of September 28, 2021 is not discussed (to form an inter diffusion zone (Rajendran Pg. 363 Section 7 [5]), to thereby protect against hot corrosion and oxidation up to 900 degrees Celsius (Rajendran Pg. 364 Ls. 1-2).  As noted in the MPEP, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).
Rajendan’s lack of discussion about diffusion barriers to prevent eutectic phase is not persuasive, as Ferrer in view of Rajendran teaches the limitations of claims 1-3, 5-7, 10, 11, 13, and 15-18 to the structure and composition of the component and case that is substantially similar to that claimed, and described in paragraph [0021] of the instant application.  Applicant has not provided a showing to the contrary, therefore, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product (MPEP 2112), 
In addition, all melting temperatures referred to in the affidavit are above the 900 degrees noted in the rationale to combine (i.e. eutectic phases are formed above the range identified in the previous rejection), which is further evidence of the lack of support for applicant’s assertion of nonobviousness.  In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  

Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. Regarding claims 1, 8 and 10, Applicant’s arguments to the affidavit filed February 28, 2022 are addressed above in section 11.   Further, Applicant’s statement that Ferrer is silent on various coefficients of thermal expansion and provide no teaching or suggestion regarding it between a liner and substrate is not correct.  Ferrer specifically talks about steels (i.e. liner coating layer) having similar or higher expansion coefficients and thermal treatment compatibility to titanium (i.e. substrate) ([0026]), therefore this argument is not persuasive.  
Applicant’s arguments to the lack of teaching or suggestion to use Cr in a component that is to be melted is not persuasive, as this is not the rationale to combine provided by the examiner in the Final Rejection of September 28, 2021, and the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).
 combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).  As the motivation to combine provided by the examiner remains unaddressed (as discussed above), this remains unpersuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784